Citation Nr: 1133222	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for idiopathic hypersomnolence with suspicion of narcolepsy.

3.  Entitlement to service connection for major depressive disorder.

4.  Entitlement to service connection for atypical chest pain syndrome.

5.  Entitlement to service connection for status post heat exhaustion.

6.  Entitlement to an initial disability rating in excess of 10 percent for status post ganglion cyst of the right wrist.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION


The Veteran had active service from March 1978 to March 1985 and February 2003 to July 2004.  The Veteran also had prior active and inactive service with the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs' (VA), Regional Office (RO), in Montgomery, Alabama.

In April 2009, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in August 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that additional evidence was submitted after the last Supplemental Statement of the Case was issued and no waiver from the Veteran was received.  However, as this evidence consists entirely of duplicate service treatment and personnel records which have already been considered by the RO, and which are not pertinent in any way to the pending claim for an initial increased disability rating, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

With respect to the TDIU issue, in a November 2010 statement the Veteran alleged unemployability due to his service-connected right wrist disability.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, entitlement to TDIU is also on appeal in the present case.

As noted by the Board in the last remand, the issue of entitlement to service connection for hearing loss, tinnitus, pain in the ankles, back pain, and a left wrist disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, idiopathic hypersomnolence with suspicion of narcolepsy, major depressive disorder, atypical chest pain syndrome, and status post heat exhaustion, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's status post ganglion cyst of the right wrist is manifested by pain and some limitation of motion; additional functional limitation due to pain or during flare-ups commensurate with favorable or unfavorable ankylosis is not demonstrated.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the Veteran's status post ganglion cyst of the right wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5328-5215 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2004, November 2004, September 2005, and May 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of May 2006 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained.  He has had a personal hearing before the Board, and has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In reviewing the claim for a higher disability rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's service-connected ganglion cyst of the right wrist does not have a specific diagnostic code.  When a Veteran is diagnosed with an unlisted condition, it must be rated under a closely related disease or injury where the affected functions, anatomical location, and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

 The Veteran has been assigned a 10 percent disability rating for his right wrist disability under Diagnostic Code 5328.  That code instructs to rate based on impairment of function, i.e., limitation of motion, or to rate the disability as a scar.  As the manifestations of the Veteran's right wrist disability include only limitation of motion and painful motion, and there is no evidence concerning skin manifestations of the disability, the Board finds the RO has appropriately rated the disorder.  The rating code that has been applied is Diagnostic Code 5215, the code for limitation of motion of the wrist.  Under this diagnostic code provision, 10 percent is the maximum disability rating available, as such, Diagnostic Code 5215 cannot serve as a basis for an increased disability rating.  

The only other potentially applicable diagnostic code pertaining to the wrist is Diagnostic Code 5214, which requires ankylosis for its application.  Ankylosis has been defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524, 530 (1999) (citing Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 86.).  

Ankylosis is not demonstrated by the evidence in this case.  Pursuant to the VA Rating Schedule, normal range of motion of the wrist is 70 degrees of dorsiflexion/extension, 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I (2010).  On VA examination in November 2009, the Veteran displayed dorsiflexion to 50 degrees, palmar flexion to 45 degrees, right radial deviation to 18 degrees, and right ulnar deviation to 28 degrees.  The examiner explicitly found there was no joint ankylosis.  On VA examination in October 2005 the examiner noted, "right wrist appears with no sign of ganglion at present at this time."  The examiner found no swelling or inflammation, and determined that the Veteran's "range of motion is full at this time."  Aside from these two VA examination reports, there is no other post-service medical evidence available with which to rate this disability.  As such, the Board simply cannot find that a disability rating in excess of 10 percent is warranted under Diagnostic Code 5214.

The Board finds there are no other diagnostic codes for application here.  As already noted, the record does not document any skin or scar symptomatology as a manifestation of the disability so as to allow a higher rating under a scar code.

The Board additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  In this regard, the Board is cognizant of and has considered the positive evidence in this regard.  For example, the November 2009 VA examiner noted there is objective evidence of pain following repetitive motion.  The Veteran reports increasing pain associated with this disability, and a loss of motion that impairs his ability to maneuver the power tools necessary for the performance of his job.

The Board has carefully considered this evidence but simply cannot find that this functional loss approximates ankylosis.  While noting objective evidence of pain on motion, the November 2009 examiner found no additional limitation of motion on repetition.  The examiner further found "no significant effects" on employment, a "mild" effect on chores and recreation, and a "moderate" effect on exercise.  As noted above, the October 2005 VA examiner found a full range of motion, and further found there was no decreased range of motion on repetition.  The Board simply cannot find that the functional loss associated with this disability amounts to ankylosis.  Moreover, the Board emphasizes that when the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston v. Brown, 10 Vet. App. 80 (1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206.

Finally, the Board finds that extraschedular consideration is not warranted in this case.  The Veteran's right wrist disability is essentially manifested by limited motion.  Such impairment is contemplated by the 10 percent disability rating as set forth in the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5328-5215.  As the rating criteria reasonably describe the Veteran's disability, referral for consideration of an extraschedular disability rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, while the requirements of Fenderson have been considered, the evidence of record shows that the Veteran's right wrist disability has not warranted a rating in excess of 10 percent at any point in the appeal period.  The Board has also considered the statements of the Veteran as to the extent of his current symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  As such, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 10 percent for status post ganglion cyst of the right wrist is denied. 


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of the Veteran's service connection claims, further development is necessary before the claims can be properly adjudicated.

At the outset, the Board notes that on remand, the RO failed to obtain a breakdown of all periods of active duty for training and inactive duty for training, as directed.  Instead, the RO associated duplicate service personnel and treatment records with the file, including a summary of the Veteran's retirement points, which is not sufficient for the information requested.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This information must be obtained before the claims can be properly adjudicated.

Additionally, the Board finds that VA examinations are necessary to decide the claims on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Diagnoses for each of the conditions on appeal are documented in a VA examination report of October 2005.  Additionally, service treatment records from the Veteran's periods of active duty service support the in-service incurrence of these conditions.  For example, the Veteran's hypertension is documented in an active duty treatment record of January 2004, and narcolepsy is documented in active duty records of September 2003 and November 2003.  Depression is documented in active duty records of April 2003 and January 2004.  Documentation of chest pain is found in active duty records of November 1978, May 1979, and December 2003.  The Veteran's heat exhaustion symptomatology is documented in active duty records of September 1978 and November 2003.  VA medical opinions should be sought on whether any of the Veteran's current disorders are related to active duty.  Additionally, as the possibility that some of these conditions may have preexisted active duty is raised by various service records, an opinion in this regard should also be sought.

Finally, with regard to a TDIU, in Rice, the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim for the Veteran's service-connected right wrist disability.  In a November 2010 VA Form 21-4138, the Veteran indicated that he has been unable to work for the preceding 18 months due to his disability.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  As such, an evaluation, taking into account the Veteran's education, experience, and occupational background, must be obtained to determine whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's Alabama National Guard personnel records through official channels, including a breakdown of all periods of ACDUTRA and INACDUTRA, from the Official Military Personnel File (OMPF), Office of the Adjutant General of Alabama, or from any other appropriate source. These records should be associated with the claims file. If there are no records, documentation used in making that determination should be set forth in the claims file.

2.  The RO/AMC shall afford the Veteran VA examination, with appropriate specialists, to ascertain the nature and etiology of the following disorders:
      a.  hypertension 
      b.  idiopathic hypersomnolence with suspicion of 
           narcolepsy
      c.  major depressive disorder
      d.  atypical chest pain syndrome
      e.  status post heat exhaustion

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether it is at least as likely as not that the Veteran entered service with any of these disorders.  If so, the examiner is requested to indicate whether the disorder increased in severity during service, and if it did, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.  
	
If the Veteran did not enter service with the disorder, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the disorder is in any way causally or etiologically related to the symptomatology shown in the service treatment records.  

The examiner must further specifically address the Veteran's statements relating each condition to service, as well as his claim that he has experienced a continuity of symptomatolgy since service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R.  3.158, 3.655 (2010).  

3.  As for TDIU, the RO/AMC shall provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

4.  With further regard to TDIU, the RO/AMC shall make arrangements to provide the Veteran with an examination to determine the effects of his service- connected disability on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disability alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


